Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Rigaut on 2/8/2022.

The application has been amended as follows: 


Claim 19, “An apparatus for application of IGR to heterospecific insects consisting of a treatment chamber, said chamber comprising a spray hole for application of IGR to heterospecific insects of interest, said chamber having an air permeable cage contained within said chamber, said cage housing a population of heterospecific insects to be treated with said IGR.” has been changed to --An apparatus for application of IGR to heterospecific insects consisting of a treatment chamber with a spray hole for application of IGR to heterospecific insects of interest, an air permeable cage, and a population of heterospecific insects, said chamber having the air permeable cage 

Claim 21, line 14, “power formulations” has been changed to --powder formulations--.

Reasons for Allowance
Claims 1-7, 12-16 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or render obvious a method for eradicating a target insect infestation, said target insect infestation being harmful to humans or livestock, comprising; “b) coating the non-harmful insect population of step a) with a first larvicidal formulation comprising an oil formulation, followed by application of a second larvicidal formulation comprising a powder formulation, such that the bodies of said non-harmful insect population are coated with both of said oil and powder formulations”, of claim 1; 
a larvicidal formulation for coating heterospecific insects comprising an oil formulation containing the specified concentration of “20% pyriproxyfen, 72% methylated seed oil as carrier and 8% polysorbate 20 as emulsifier” of claim 12; 
a larvicidal powder formulation for coating heterospecific insects containing the specified concentration of “60 pyriproxyfen, 28% fumed silica as carrier and 12% Sodium 3 Dodecyl Sulfate as emulsifier, wherein said larval powder formulation has a particle size milled to between 0.1 to 10 micron with a ball mill machine” of claim 13;

an apparatus for application of IGR to heterospecific insects consisting of a treatment chamber housing a cage and a population of heterospecific insects to be treated with said IGR, of claim 19.
a method for eradicating a target insect infestation, said target insect infestation being harmful to humans or livestock, comprising; “coating the non-harmful insect population of step a) with a first larvicidal formulation comprising an oil formulation, followed by application of a second larvicidal formulation comprising a powder formulation, such that the bodies of said non-harmful insect population are coated with both of said oil and powder formulations” and “said heterospecific insects carry up to 0.036 mg of active ingredient”, of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor et al. (U.S. Patent No. 8,795,700) shows a pesticidal composition comprising 20% pyriproxyfen and a surfactant blend.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643